Citation Nr: 0508289	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code. 


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from November 1981 to 
November 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2003 decision by the Vocational 
Rehabilitation and Employment Services Office of the 
Department of Veterans Affairs (VA) in Jacksonville, Florida, 
that denied entitlement to vocational rehabilitation training 
benefits under Chapter 31 of Title 38 of the United States 
Code.


The appeal is REMANDED to the VA Regional Office (RO) in St. 
Petersburg. Florida, via the Appeals Management Center (AMC), 
in Washington, D.C.  The VA will notify the veteran when 
further action is required of him.

The veteran had been scheduled to appear at a hearing before 
the Board in Washington, D.C. in August 2004.  In February 
2005, in response to a letter seeking clarification about the 
type of hearing that he desired, the veteran requested a 
hearing before the Board to be held at the RO in St. 
Petersburg (i.e., a Travel Board hearing).  Therefore, on 
remand, the RO should schedule the veteran for a Travel Board 
hearing at the RO. 

Accordingly, the case is REMANDED to the St. Petersburg, 
Florida, RO for the following action: 

The St. Petersburg RO should schedule 
the veteran for a Travel Board hearing 
at the RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



